DETAILED ACTION
This Office action is in response to Amendment filed on 07/07/2022.  Claims 1, 6-9, 11, 12, 14, and 15 are amended.  Claims 10 and 13 are canceled.  Claims 1-9, 11, 12, 14, and 15 remain pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments (pg. 8-10: II), filed on 07/07/2022, with respect to 112(b) rejection of claims 1-8 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments.
Applicant’s arguments (pg. 10-14: II), filed on 07/07/2022, with respect to the 103 rejections of claims 9, 11, and 12 have been fully considered but are not persuasive.  Applicant asserts that the prior art of record does not disclose or suggest Applicant’s amended claim 9.  However, Merg et al. (US 2017/0031997 A1) discloses searching vehicle information database for identifying vehicle specifications matching identified vehicle attributes associated with particular vehicle being serviced (Merg: [0020], [0083]-[0085]), and Muller et al. (US 2010/0293181 A1) discloses searching vehicle database to find and return vehicle datasets matching user query (Muller: [0010]), i.e. selecting a subset of vehicle specification sets.  Therefore, the prior art of record teaches the amended claim limitations when considered in combination.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Response to Amendment
The Amendment filed on 07/07/2022 has been entered.  Applicant’s amendments to the Claims have overcome each and every objection and the 112(b) rejection previously set forth in the Non-Final Rejection mailed on 06/24/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	
Regarding claim 1, the claim recites “responding to said comparison, by either …” (line 14) and “repeating at least once, said steps of comparing and responding to said comparison” (lines 24-25), which renders the claim indefinite.  Since repeating the step of responding to said comparison may select the path of the repeating step, according to the responding to said comparison as amended with the introduction of “either” language, the claim could result in an infinite loop, making the metes and bounds of the claim unclear.  Examiner suggests Applicant to eliminate the alternative language and restructure the repeating step accordingly.

Regarding claims 2-8, which claim dependency from claim 1, they are rejected for the same reasons as set forth in the rejection of claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Merg et al. (US 2017/0031997 A1, hereinafter “Merg”) in view of Muller et al. (US 2010/0293181 A1, hereinafter “Muller”).

Regarding claim 9, Merg discloses:
A method for automatically evaluating parameters of a vehicle undergoing an inspection or service, comprising:
providing a database containing a plurality of vehicle specification sets, each vehicle specification set associated with a plurality of vehicle parameters, and wherein each vehicle specification set contains at least one vehicle measurement specification having an associated value or range (providing vehicle information database with vehicle specifications associated with vehicle attributes, Merg: [0020]);
providing, via a vehicle service or inspection system, a at least one identified parameter associated with a vehicle currently undergoing an inspection or service associated with said vehicle (identifying multiple vehicle attributes associated with particular vehicle being serviced, Merg: [0083]-[0085]);
selecting or service (searching vehicle information database for vehicle specifications sharing identified vehicle attributes, Merg: [0085]);
comparing a value or range for each identified parameter associated with said vehicle against said values or ranges of matching entries in each selected subset of vehicle specification sets to determine if a value or range of each identified parameter associated with said vehicle is equal to, or within an acceptable tolerances of, each of said matching entries (identifying vehicle specifications sharing identified vehicle attributes, Merg: [0085]).
Merg does not explicitly disclose:
selecting a subset of vehicle specification sets from said database based on said at least one identified parameter 
returning an indication of vehicle acceptance responsive to said values or ranges for each identified parameter associated with said vehicle being equal to, or within said acceptable tolerances of, each of said matching entries in said subset of vehicle specification sets.
However, in the same field of endeavor, Muller teaches:
selecting a subset of vehicle specification sets from said database based on said at least one identified parameter searching vehicle database to find and return vehicle datasets matching user query, Muller: [0010]);
returning an indication of vehicle acceptance responsive to said values or ranges for each identified parameter associated with said vehicle being equal to, or within said acceptable tolerances of, each of said matching entries in said subset of vehicle specification sets (returning vehicle datasets matching user query, Muller: [0010]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Merg in view of Muller in order to further modify the method of searching vehicle information database for vehicle specifications matching vehicle attributes associated with vehicle being serviced from the teachings of Merg with the method of searching vehicle database to return subset of vehicle specifications matching query from the teachings of Muller.
One of ordinary skill in the art would have been motivated because it would have improved techniques for evaluating vehicles (Muller: [0007]).

Regarding claim 11, Merg in view of Muller teaches all the claimed limitations as set forth in the rejection of claim 9 above.
Merg in view of Muller further discloses:
wherein said at least one identified parameter associated with said vehicle includes a measurement of at least one of a thrust angle, an axle total toe, an individual wheel toe, or an individual wheel camber (vehicle attributes including vehicle characteristics, Merg: [0057]).

Regarding claim 12, Merg in view of Muller teaches all the claimed limitations as set forth in the rejection of claim 9 above.
Merg in view of Muller further discloses:
wherein said at least one identified parameter associated with said vehicle includes at least one of a vehicle make, model, year, drive configuration, engine type, and trim level (vehicle attributes including vehicle characteristics, Merg: [0057]).






Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
In the case of amendments, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446